Citation Nr: 1511708	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-06 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for postoperative residuals of a left shoulder rotator cuff tear (left shoulder disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1981 to June 1985 and from November 1986 to October 1992.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted his claim for service connection for a right shoulder disability but denied service connection for a left shoulder disability.

In December 2014, in support of his claim to also have his left shoulder disability service connected, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding has been associated with the claims file, so is of record.  At the conclusion of the hearing, this presiding judge ordered the record held open for an additional 60 days - so until February 9, 2015 - to give the Veteran time to obtain and submit additional supporting evidence, including especially his most recent VA treatment records and a medical nexus opinion attributing his left shoulder disability (like his right shoulder disability) to his military service, and in particular the injury in service he cites as the source or cause of this disability now being claimed.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  To date, however, no such additional evidence has been submitted.

That notwithstanding, further development is required before deciding this claim on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - this claim, but it is necessary to ensure there is a complete record so the Veteran is afforded every possible consideration.

A VA joints examination was performed in April 2011.  The VA examination and opinion are inadequate to decide this claim, however.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  Thus, the Board finds that a new VA examination and opinion are needed to assist in determining the nature and etiology of the Veteran's left shoulder disability, especially in terms of its purported relationship with an injury he says he sustained to this shoulder while in the military.

A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  "Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is incumbent on the Board to remand for further development.

The April 2011 VA examiner confirmed the Veteran has a left shoulder disability, but concluded it was unrelated to his service.  In making this determination, the examiner observed the Veteran was only seen in service one time for his left shoulder, in October 1982, and since he had no further follow-up, the shoulder apparently healed without any residual impairment or disability.

The Veteran had two periods of service, however, initially from June 1981 to June 1985 but also from November 1986 to October 1992.  And a review of his service treatment records (STRs) in their entirety confirms that he was seen in October 1982 for a left shoulder injury (so during his first period of service), but also again in February 1990 (so during his second period of service) when he complained that he had experienced left shoulder pain for several years, therefore possibly dating back to the earlier injury during his first period of service.  A contemporaneous February 1990 physical therapy note also indicates he had experienced bilateral (so left and right) shoulder pain for eight years, thus, dating back to the 1982 injury during his first period of service.  Therefore, his STRs directly contradict the basis of the VA examiner's opinion and rationale for that opinion.  The Veteran also more recently testified under oath during his December 2014 videoconference hearing before the Board that he had experienced a continuity of symptoms referable to this shoulder (e.g., pain, etc.) since the 1982 injury to this shoulder during his initial period of service, which he mostly had self-treated during these many ensuing years with over-the-counter medication rather than actually consulting a physician or other health care provider.  Consequently, another VA compensation examination and opinion are needed concerning whether his left shoulder disability is attributable to his military service.  All current treatment records should be obtained, as well, since, as mentioned, he did not provide this additional evidence in the two months (60 days) after his hearing, although given this opportunity.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file all pertinent medical treatment or other records the Veteran adequately identifies as needing to be obtained and considered, including from Elite Orthopedic Specialist, dated since February 2011.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination for an additional (supplemental) medical nexus opinion concerning the etiology of the Veteran's left shoulder disability, particularly in terms of the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to his military service from June 1981 to June 1985 and from November 1986 to October 1992, even if not necessarily complained about or treated since his service, that is, other than with over-the-counter medication.

The examiner must specifically note the findings in the Veteran's STRs that apparently were not fully considered by the VA examiner who commented in April 2011.  These STRs confirm treatment for the left shoulder, not just in October 1982 (as the April 2011 examiner conceded), but also subsequently in February 1990 (which the April 2011 examiner did not acknowledge).  This additional examiner therefore must also comment on this subsequent February 1990 note showing the Veteran complained of pain for several years, and the contemporaneous February 1990 physical therapy note indicating he had experienced bilateral shoulder pain for eight years (so dating back to the 1982 injury), as well as his sworn testimony, so under oath, of self-treatment for many years following his separation from service with over-the-counter medication.

It therefore is essential the claims file, including a complete copy of this remand, be made available to and reviewed by this additional examiner for the pertinent history.  All necessary diagnostic testing and evaluation must be performed.  The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to this claim, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continue to be denied or is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

